DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,069,516 to Kohy et al. (hereinafter “Kohy”).
	Regarding claim 1, Kohy discloses an optical fiber pedestal box comprising a pedestal (2 in Fig. 1) having a rail (32 in Fig. 4); and an optical fiber box (4 in Fig. 4) configured to mount to the pedestal; and a cable entrance plate assembly configurable to receive different sizes and types of optical fiber cables (48 in Fig. 7 shows different sized holes which would make the plate “configurable” to receive different sizes and types of cables); wherein the optical fiber box is restricted in movement by at least one cable (5, 6, 7 in Fig. 1) and the pedestal is configured to slide relative to the optical fiber box (abstract; col. 8, ll. 1-12; claim 1).

	Regarding claim 3, Kohy discloses an optical fiber pedestal box wherein the rail is positioned at the rear panel of the pedestal and configured to slide relative to the optical fiber box (Fig. 3; 38 in Fig. 4);
	Regarding claim 4, Kohy discloses an optical fiber pedestal box wherein the cable entrance plate assembly comprises a cable entrance plate (48 in Fig. 7) and a top piece (51 in Fig. 7) configured to couple to the cable entrance plate;
	Regarding claim 5, Kohy discloses an optical fiber pedestal box wherein the cable entrance plate comprises a plurality of channels of different widths for defining ports of varying sizes (48 in Fig. 7 shows different sized holes).

Regarding claim 19, Kohy discloses an optical fiber pedestal box comprising a pedestal (2 in Fig. 1) having a rail (32 in Fig. 4); and an optical fiber box (4 in Fig. 4) configured to mount to the pedestal; and a cable entrance plate assembly configurable to receive different sizes and types of optical fiber cables (48 in Fig. 7 shows different sized holes which would make the plate “configurable” to receive different sizes and types of cables); wherein the cable entrance plate assembly comprising a first plate (48 in Fig. 10) and a second plate configured to couple to the first plate (i.e. the ‘second plate’ being the plate 58 of the top piece as shown in Fig. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohy.
Kohy discloses an optical fiber pedestal box as discussed above.  However, Kohy does not explicitly teach a side portion having a cable tie area in the manner claimed in the present application.  On the other hand, the use of a cable tie area in a fiber optic enclosure or fiber optic pedestals is well known and common in the art.  Such cable tie area is well known to be advantageous and desirable to one of ordinary skill in the art since it facilitates cable management and allows for well organized fiber optical cable routing.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Kohy to have a cable tie area in the manner claimed in the present application.

Claim 6, 11-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohy in view of US Patent Application Publication No. US 2015/0253528 A1 to Corbille et al. (hereinafter “Corbille”).
Regarding claim 6 and 11, Kohy discloses an optical fiber pedestal box as discussed above.  Although Kohy discloses the use of plurality off channels having different sizes as already discussed, it does not explicitly teach the use of breakable portions disposed at the opening of the channels, as claimed in the present application.  On the other hand, the use of breakable elements for selectively sealing off entrance of the fiber optic cable channels is known in the art.  Corbille discloses a fiber optic distribution enclosure comprising fiber cable entrance channels having breakable walls shaped to allow different fiber cables to enter the enclosure (paragraph [0019]).  Such breakable walls would have been readily recognized as advantageous and desirable to one of ordinary skill since they provide environmental protection for fragile internal components of the distribution cable enclosure.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Kohy to have breakable portions disposed at the opening of the channels, as claimed in the present application.
Regarding claim 12, Kohy discloses the cable entrance plate assembly comprising a first plate (48 in Fig. 10) and a second plate configured to couple to the first plate (i.e. the ‘second plate’ being the plate 58 of the top piece as shown in Fig. 10).
Regarding claims 16, Kohy disclose the pedestal being configured to mount to a ground and slide relative to the optical fiber box so as to accommodate movement of the optical fiber cables with the ground freezing and thawing (abstract).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 7-9, 13-15, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10-13 of U.S. Patent No. 10,816,745 (hereinafter “the ‘745 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are obvious variation of the claimes of the ‘745 patent.
Regarding claim 7, the ‘745 patent claims an optical fiber pedestal box comprising: a pedestal having a rail (col. 9, ll. 15-18); an optical fiber box configured to mount to the pedestal (col. 9, ll. 19-20); and a cable entrance plate assembly configurable to receive different sizes of optical fiber cables (col. 9, ll. 21-22); wherein the optical fiber box is restricted in movement by at least one cable and the pedestal is configured to slide relative to the optical fiber box (col. 9, ll. 27-29); wherein the cable entrance plate assembly comprises a cable entrance plate and a top piece configured to couple to the cable entrance plate (col. 9, ll. 21-23); wherein the cable entrance plate comprises a plurality of channels of different widths for defining ports of varying sizes (col. 9, ll. 39-41); wherein at least one channel of the plurality of channels comprises a plurality of marked portions configured to be breakable so as to adjust a length of the at least one 
Regarding claim 8, the ‘745 patent claims, wherein the cable entrance plate further comprises at least one edge configured to receive the plurality of prongs of the top piece (col. 10, ll. 1-3).
Regarding claim 9, the ‘745 patent claims, wherein the at least one edge is rolled over (col. 10, ll. 4-5).

Regarding claim 13, the ‘745 patent claims, an optical fiber pedestal box comprising: a pedestal (col. 10, ll. 9); an optical fiber box configured to mount to the pedestal (col. 10, ll. 10); and a cable entrance plate assembly coupled to the optical fiber box and configurable to receive different sizes of optical fiber cables (col. 10, ll. 11-14); wherein the cable entrance plate assembly comprises a plurality of channels of different widths for defining optical fiber cable ports of varying sizes (col. 10, ll. 25-29), at least one channel of the plurality of channels having a plurality of marked portions configured to be breakable so as to adjust a length of the at least one channel for defining optical fiber cable ports of varying sizes (col. 10, ll. 16-21); wherein the cable entrance plate assembly comprises a first plate including the plurality of channels (col. 10, ll. 16); wherein the second plate comprises a plurality of prongs configured to interleave between the plurality of channels when the second plate is coupled to the first plate (col. 10, ll. 22-24).
Regarding claim 14, the ‘745 patent claims wherein the first plate comprises at least one edge configured to receive the plurality of prongs (col. 10, ll. 30-32).


Regarding claim 20, the ‘745 patent claims an optical fiber pedestal box comprising: a pedestal (col. 10, ll. 9); an optical fiber box configured to mount to the pedestal (col. 10, ll. 10); a cable entrance plate assembly coupled to the optical fiber box and configurable to receive different sizes of optical fiber cables (col. 10, ll. 11-14); wherein the cable entrance plate assembly comprises a first plate including the plurality of channels (col. 10, ll. 16); wherein the second plate is coupled to the first plate (col. 10, ll. 22-24); wherein the second plate comprises a plurality of prongs configured to interleave between the plurality of channels when the second plate is coupled to the first plate (col. 10, ll. 22-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNG H PAK/Primary Examiner, Art Unit 2874